Exhibit 10.50

 

Domestic Reinvestment Plan – Electronic Security Services and Utility Services

 

1. Purpose

 

The purpose of this document is to outline Devcon International Corporation’s
Domestic Reinvestment Plan (the “Devcon Plan”), which plan will serve as the
basis for Devcon’s election to repatriate earnings from its foreign subsidiaries
under Internal Revenue Code Section 965 (“Section 965”) (enacted as part of the
American Jobs Creation Act of 2004) and receive an 85% dividends received
deduction (a “DRD”).

 

2. Election year

 

Devcon has elected to apply Section 965 to its 2005 tax year, ending on December
31.

 

3. Devcon’s Controlled Foreign Companies (“CFC’s”); Dividend Amount

 

  •   Devcon/Matrix Bahamas Ltd

 

  •   Bahamas Construction & Development Ltd.

 

  •   Caribbean Cement Carriers, Ltd.

 

  •   Antigua Masonry Products, Ltd.

 

  •   Antigua Cement Ltd.

 

  •   Antigua Heavy Constructors Ltd.

 

  •   Société des Carriéres de Grande Case

 

  •   Proar Construction Materials Company, N.V.

 

  •   Bouwbedrijf Boven Winden, N.A.

 

The total amount of cash dividends available for repatriation as of September
30, 2004 is $35.2 million. This is the amount of dividends Devcon intends to
repatriate during 2005.

 

4. Background Regarding Devcon’s Strategic Goals

 

  •   Devcon had been investigating strategic alternatives since 2002. The Board
felt that it was generally in need of a new or additional industry focus as a
catalyst for growth. Devcon’s board of directors determined that it was in the
Board’s best interests and in the best interests of the shareholders to pursue
diversification into the security services business.

 

  •   Devcon has also identified other avenues of expansion; one such avenue
Devcon is exploring is the provision of wholesale water and primary & backup
power.

 

5. Plan Primary Investments

 

  •   Primary Investment 1: Devcon has entered into an agreement to acquire all
of the assets of Adelphia Security (“Adelphia”) for $42.75 million. These assets
and business all reside in the US and include both fixed, tangible and
intangible assets necessary to have a security business. Approximately $15.6
million of the proposed dividend will be used to acquire this business,
representing the acquisition price net of proposed debt of $27.15 million.
Devcon will continue the employment of and/or hire new workers to operate the
business at an estimated annual payroll of $5.0 million (excluding payments to
any person who would be excluded under Section 965 as an Executive). Devcon will
also incur approximately $4.0 million in the US on advertising and marketing
with respect to trademarks, trade names, brand names and similar intangible
property.

 

  •   Primary Investment 2: Devcon is in the process of acquiring a second
security business and anticipates the transaction will close within 12 months.
If this transaction closes, it will more than exhaust the remaining dividend.

 

  •   Primary Investment 3: In addition, Devcon is continuously looking for and
pursuing other similar acquisitions in the security industry.

 

  •   Primary Investment 4: Further, the company is also considering expansion
into the business of providing reverse osmosis (“RO”) plants, power generating
plants and the maintenance associated with these plants. Devcon has a letter of
intent to acquire such a company and continues to explore investing in this
sector.



--------------------------------------------------------------------------------

  •   Primary Investment 5: If the Primary Investments outlined in 5.2, 5.3 and
5.4 do not occur, then Devcon will use the remaining dividend to repay as much
of the $27.15 million in debt incurred as part of Primary Investment 1. Not only
will this repayment substitute cash for debt, it will add to the overall
financial stability of Devcon by improving its debt/equity ratio and reducing
its obligations for debt service.

 

6. Timing Devcon anticipates that the entire proposed dividend will be invested
in US business activities at the latest 2 years from the date of the Plan.

 

We have reviewed the above outline of Devcon International Corporation’s
proposed Domestic Reinvestment Plan and approve the Plan as outlined.

 

By:  

/s/ Stephen J. Ruzika

--------------------------------------------------------------------------------

    Stephen J. Ruzika     President, Devcon International Corporation     Signed
this 31st day of January, 2005. By:  

/s/ Donald L. Smith

--------------------------------------------------------------------------------

    Donald L. Smith     For and on behalf of the Board of Directors of
Devcon International Corporation     Signed this 13th day of April, 2005.